NEW CENTURY PORTFOLIOS Secretary’s Certificate I, Nicole M. Tremblay, Secretary of New Century Portfolios (the “Trust”), a Massachusetts business trust, do hereby certify that the Board of Trustees of the Trust, met in accordance with Article V of the By-Laws of the Trust and did unanimously adopt the following resolutions at a Regular Meeting of the Board of Trustees held on January 22, 2009, as fully set forth in the minute books of the Trust. ***** Approval of Fidelity Bond. RESOLVED, that after considering all relevant factors, including the value of the Trust’s assets, the type and terms of the arrangements made for the custody and safekeeping of such assets, the amount of premium for such bond and the nature of each Portfolio’s investment securities, the Trust shall maintain its blanket bond, having coverage of $900,000, issued by the Federal Insurance Company, such amount and terms being appropriate for the protection of the Trust and its shareholders; and it is further RESOLVED, that Nicole M.
